Citation Nr: 0708998	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits on appeal.  

The appellant appeared at a Board hearing in March 2006 and 
testified regarding his symptomatology.  A transcript is of 
record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The veteran does not have a diagnosis of post traumatic 
stress disorder.

3.  An acquired psychiatric disorder claimed as depression 
was not shown in service, and the preponderance of the 
competent evidence is against finding that a current 
psychiatric disorder, howsoever diagnosed, is related to 
military service or any event thereof.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder and depression, was not incurred in or 
aggravated as a result of military service; and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in January 2002 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).   March 2006 
correspondence provided notice of the type of evidence 
necessary to establish an effective date and disability 
rating for the disability on appeal.  The case was 
readjudicated in a November 2006 supplemental statement of 
the case. 
 
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.
 
In finding that no further development is warranted the Board 
acknowledges that the appellant was at one point receiving 
supplemental security income payments from the Social 
Security Administration.  Notably, however, the veteran has 
never argued, and the record does not otherwise show, that 
any Social Security record would link any currently diagnosed 
psychiatric disorder to his military service.  As such, there 
is no evidence that securing those records would result in 
any benefit flowing to the veteran.  Hence, the Board finds 
no duty to secure them.  Sabonis v. Brown, 6 Vet.App. 429 
(1994). 

Background

The service medical records indicated the veteran was 
discharged from service due to a passive aggressive type 
immature personality disorder and adolescent adjustment 
reaction.

VA treatment records from 2001 to 2006 notated the veteran 
had complained of post traumatic stress disorder, anxiety, 
depression, suicidal thoughts, hallucinations, and other 
psychiatric concerns.  The veteran had been treated and 
diagnosed with a variety of psychiatric issues including 
personality disorders, depression, anxiety, a major 
depressive disorder without psychotic features, panic 
attacks, alcohol dependence and schizophrenia.

In September 2001, the veteran was admitted to a VA facility 
for depression, insomnia, panic attacks and vague suicidal 
intentions.  Following a mental status examination he was 
diagnosed with an anxiety disorder, not otherwise specified; 
alcohol dependence, and compulsive and narcissistic traits.  

In May 2003 the veteran was hospitalized at a VA facility for 
depression, thoughts of suicide and panic attacks.  The 
examiner diagnosed the veteran with schizoaffective disorder 
and alcohol dependence in remission.  The examiner did not 
link these disorders to service.

In March 2006, the veteran appeared at a Board hearing and 
testified that one evening he went out drinking and dancing.  
He returned to his base near San Raphael, California, went to 
bed and woke up the next morning at the Presidio in San 
Francisco.  The veteran stated that he saw a psychiatrist, 
was sent back to base, and subsequently discharged from 
service.  The veteran reported that he received no treatment 
until 2001 for any psychiatric disorder.  The veteran also 
testified that he was unable to work due to stress and that 
he heard voices and saw shadows.

In July 2006, the veteran underwent a VA examination.  The 
examiner diagnosed the veteran with paranoid type 
schizophrenic disorder and alcohol dependence in remission.  
The examiner notated the schizophrenic disorder was signified 
by his account of auditory and visual hallucinations that 
appeared independent of alcohol use.  The examiner noted that 
anxiety and depression appeared infrequently in the veteran's 
medical records and that in his opinion, if a diagnosis were 
made, these were adjustment reactions.  The examiner opined 
that events such as suicide of a girlfriend, death of a 
parent, threat of serious criminal prosecution or less events 
provoked major responses because of his underlying borderline 
personality disorder and that this diagnosis was the best 
explanation for all of his subsequent life difficulties.  The 
examiner concluded the diagnosis of paranoid type 
schizophrenia was made because of his disclosure of delusions 
and hallucinations with an otherwise relatively organized 
personality structure.  The examiner opined that depression 
and schizophrenia did not manifest itself during the military 
service as evidenced by behavior noted in treatment.

In October 2006, the veteran was treated at VA where he 
presented with depression and auditory hallucinations.  He 
continued to have nightmares.  The veteran was diagnosed with 
increased psychosis and depression, in addition to a 
schizoaffective disorder; and alcohol dependence in full 
sustained remission.


Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Beno v. Principi, 3 
Vet.App. 439 (1992).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
in turn require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Analysis

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD and 
depression. 

The veteran does not have a current diagnosis of post 
traumatic stress disorder.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.  In the absence of current disability, as 
defined by governing law, the claim must be denied.

Without any competent evidence that the veteran has an 
acquired psychiatric disability which is related to service, 
the preponderance of the evidence is against the claim of 
entitlement to service connection. Although the veteran 
presented with a personality disorder in service, service 
connection may not be granted for a personality disorder, 
Beno, and the medical evidence of record preponderates 
against finding a causal connection between service and any 
currently diagnosed acquired psychiatric disability.  See, 
e.g., the July 2006 VA examiner's opinion.

Additionally, there are no medical records associated with 
the file that show any treatment for a psychiatric disorder 
until 2001.  Moreover, presumptive service connection is not 
warranted because there is no competent evidence of a 
compensably disabling psychoses within the first post-service 
year.  Given the length of time between the veteran's 
discharge from active duty and the diagnosis of a psychiatric 
disorder, approximately 30 years after service, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

ORDER

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression is denied.

Entitlement to service connection for post traumatic stress 
disorder is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


